PER CURIAM.
The amended petition seeking belated appeals of the judgments and sentences rendered on January 9, 2014, in Suwannee County Circuit Court case numbers 04-396CF, 05-632CF, and 05-646CF, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal in each of the three cases. If petitioner qualifies for the services of appointed counsel at public expense, the lower tribunal is directed to appoint counsel to represent him in the belated appeals authorized by this opinion.
ROBERTS, MARSTILLER, and SWANSON, JJ., concur.